DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/1/2021.  

Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 17, and 20 recites the limitation "the second node control circuit".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13, 14, 15,and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2020/0388227 A1 hereinafter Yang).

In regards to claim 1, Yang discloses a shift register unit, comprising an output end, a node control end, a first output node control circuit, a second output node control circuit and an output circuit, 
wherein the second node control circuit is electrically connected to a first clock signal line, the node control end, the first output node and the second node, is configured to control providing a node control signal provided by the node control end to the second node under a control of a first clock signal provided by the first clock signal line, and is further configured to control a potential of the second node according to a potential of the first output node and the first clock signal (see figure 1, input sub-circuit 1, connected to a first node A, a second node B, and receives a first clock signal CK1 and an input signal Input); 
the first output node control circuit is electrically connected to the second node and the first output node and is configured to control a potential of the first output node (see figure 1, first control sub-circuit 2 is connected to the first node A and second node B); 
the second output node control circuit is electrically connected to the second node and the second output node and is configured to control a potential of the second output node (see figure 1, second control sub-circuit 3, connected to second node B and node C); 
the output circuit is electrically connected to a first output node, a second output node, a first voltage line, a second voltage line and an output end, and is configured to control a light-emitting control signal output by the output end according to a first voltage signal provided by the first voltage line and a second voltage signal provided by the second voltage line under a control of the potential of the first output node and the potential of the second output node (see figure 1, first and second output circuits connected to two voltages, Vref1 and Vref2 and connected to nodes A and C).

In regards to claim 3, as recited in claim 1, Yang further discloses wherein the node control end is the first clock signal line (see figure 1, CK1 connected to the second node control circuit).

In regards to claim 13, as recited in claim 1, Yang further discloses wherein the output circuit comprises a ninth transistor and a tenth transistor (see figure 2b, transistors M8 and M7), wherein, a control electrode of the ninth transistor is electrically connected to the second output node, a first electrode of the ninth transistor is electrically connected to the first voltage line, and a second electrode of the ninth transistor is electrically connected to the output end (see figure 2b, transistor M8 is connected to Vref1, the output and controlled by node C); 
a control electrode of the tenth transistor is electrically connected to the first output node, a first electrode of the tenth transistor is electrically connected to the output end, and a second electrode of the tenth transistor is electrically connected to the second voltage line (see figure 2b, transistor M7 is connected to Vref2, the output and controlled by node A).

In regards to claim 14, Yang discloses a scanning drive circuit, comprising a plurality of stages of shift register units (see paragraph 0031, plurality of cascaded shift registers), wherein each of the shift register units comprises an output end, a node control end, a first output node control circuit, a second output node control circuit and an output circuit, 
wherein the second node control circuit is electrically connected to a first clock signal line, the node control end, the first output node and the second node, is configured to control providing a node control signal provided by the node control end to the second node under a control of a first clock signal provided by the first clock signal line, and is further configured to control a potential of the second node according to a potential of the first output node and the first clock signal (see figure 1, input sub-circuit 1, connected to a first node A, a second node B, and receives a first clock signal CK1 and an input signal Input); 
the first output node control circuit is electrically connected to the second node and the first output node and is configured to control a potential of the first output node (see figure 1, first control sub-circuit 2 is connected to the first node A and second node B);  
the second output node control circuit is electrically connected to the second node and the second output node and is configured to control a potential of the second output node (see figure 1, second control sub-circuit 3, connected to second node B and node C); 
the output circuit is electrically connected to a first output node, a second output node, a first voltage line, a second voltage line and an output end, and is configured to control a light-emitting control signal output by the output end according to a first voltage signal provided by the first voltage line and a second voltage signal provided by the second voltage line under a control of the potential of the first output node and the potential of the second output node (see figure 1, first and second output circuits connected to two voltages, Vref1 and Vref2 and connected to nodes A and C).

In regards to claim 15, as recited in claim 14, Yang further discloses wherein the shift register unit comprises an input end; excepting for a first stage of shift register unit, the input end of each stage of shift register unit is electrically connected to the output end of the adjacent upper stage of shift register unit (see paragraphs 0031 to 0033, cascaded shift registers).

In regards to claim 20, Yang discloses a display device (see paragraph 0170, display apparatus) comprising the scanning drive circuit according to claim 14 (see rejection of claim 14 above).

Allowable Subject Matter
Claims 2, 4-12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628